PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 20-2633
                                   ___________

                          ANGEL ARGUETA ANARIBA,
                                           Appellant
                                    v.

                         DIRECTOR HUDSON COUNTY
                           CORRECTIONAL CENTER

                      _________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                              (D.C. No. 2-19-cv-09135)
                    District Judge: Honorable John M. Vazquez

                      _________________________________

                               Argued April 21, 2021

    Before: AMBRO, RESTREPO, Circuit Judges, and NOREIKA*, District Judge.

                         (Opinion Filed: November 3, 2021)




*
  The Honorable Maryellen Noreika, United States District Judge for the District of
Delaware, sitting by designation.
Elyssa N. Williams [ARGUED]
The Bronx Defenders
360 E. 161st Street
Bronx, NY 10451
       Counsel for Appellant


Victor M. Mercado-Santana [ARGUED]
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878, Ben Franklin Station
Washington, DC 20044
       Counsel for Appellee

                        ___________

                OPINION OF THE COURT
                     ___________

RESTREPO, Circuit Judge.

        Angel Argueta Anariba, a native and citizen of
Honduras, has been detained in the custody of Immigration and
Customs Enforcement (“ICE”) since December 2014. Over
the course of his now approximately 82-month ICE detention,
Argueta has been transferred at least 15 times to 6 different
facilities in 4 different states.

       In March 2019, Argueta filed the underlying petition for
writ of habeas corpus pursuant to 28 U.S.C. § 2241 in the
United States District Court for the District of New Jersey
seeking relief from continued detention. At the time of his




                              2
filing, Argueta was detained at the Hudson County
Correctional Facility in Kearny, New Jersey. The District
Court denied Argueta’s petition without prejudice, reasoning
that the statutory scheme under which Argueta was detained
subjected him to a mandatory detention period and thus
rendered him ineligible for the immediate release requested.
Over six months later, in April 2020, Argueta – who in the
interim had been transferred to a detention facility outside of
New Jersey – filed a motion in the District Court to reopen his
§ 2241 petition. The District Court denied Argueta’s motion
in July 2020. Finding that Argueta’s motion raised new claims,
the District Court construed his filing as a new habeas petition
over which it lacked jurisdiction to consider for reasons
stemming from ICE’s transfer of Argueta to a detention facility
outside of its territorial jurisdiction. Argueta appeals. For the
reasons set forth below, we will reverse the District Court’s
order and remand for further proceedings.

                               I.

                               A.

       Argueta entered the United States in 1998, at the age of
20. Settling in Washington, D.C., Argueta became involved in
his community, started a family, and was employed in
construction and carpentry. In 2007, Argueta got into an
altercation with a former employer over the late payment of
wages. He was subsequently convicted of aggravated assault
under D.C. Code § 22-404.01 and sentenced to 96 months’
imprisonment. In December 2014, Argueta was released early




                               3
for good behavior, having served all but approximately two
years of his sentence. He was transferred directly into ICE
custody.

       The Department of Homeland Security (“DHS”)
immediately thereafter initiated removal proceedings under
8 U.S.C. § 1182(a)(6)(A)(i) (removal due to being present
without    admission     or     parole)   and    8    U.S.C.
§ 1182(a)(2)(A)(i)(I) (removal due to conviction of a crime
involving moral turpitude). Argueta admitted inadmissibility
under § 1182(a)(6)(A)(i) and applied for asylum, withholding
of removal, and protection under the Convention Against
Torture (“CAT”). The Immigration Judge (“IJ”) rejected
Argueta’s claims, in part on the ground that Argueta’s
conviction for aggravated assault “constituted an aggravated
felony crime of violence as defined under 18 U.S.C. § 16(b).”
J.A. 24, ¶ 34. The Board of Immigration Appeals (“BIA”)
affirmed.

       In October 2015, Argueta filed a petition for review and
a motion to stay removal in the Second Circuit. The Second
Circuit remanded Argueta’s case to the BIA following the
Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct.
1204 (2018) (holding that § 16(b) as incorporated into the
Immigration and Nationality Act was unconstitutionally
vague). The BIA reopened Argueta’s removal proceedings and
remanded the case to the IJ. In March 2019, the IJ denied
Argueta’s petition for relief. The BIA affirmed on August 23,
2019, and Argueta again petitioned the Second Circuit for
review. It granted Argueta a stay of removal in June 2020; his




                              4
petition for review remains pending. See Argueta Anariba v.
Att’y Gen. (No. 19-2862).

                              B.

       In December 2015, approximately twelve months into
his ICE custody, Argueta requested a bond hearing pursuant to
Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015), cert. granted,
judgment vacated, 138 S. Ct. 1260 (2018). The IJ determined
that Argueta’s detention fell under 8 U.S.C. § 1231 and thus he
did not have jurisdiction to hold a bond hearing. Argueta
subsequently filed a habeas petition in the Southern District of
New York. Finding that Argueta’s detention was instead
pursuant to 8 U.S.C. § 1226, the District Court granted
Argueta’s petition and directed the IJ to hold a bond hearing.
See Argueta Anariba v. Shanahan, 190 F. Supp. 3d 344, 345
(S.D.N.Y. 2016).

       By October 2016, Argueta’s bond hearing still had not
occurred. The District Court again ordered the IJ to conduct a
bond hearing, which he did but applied the incorrect legal
standard. This resulted in the District Court remanding the
case for clarification, and, in August 2017, approximately 20
months into Argueta’s ICE detention, the IJ denied Argueta
bond “based on a finding of dangerousness to the community
and flight risk.” J.A. 27, ¶ 47.

      In March 2019, Argueta – well into his 51st month of
ICE detention, and approximately 19 months following his
August 2017 bond hearing – filed the underlying habeas




                               5
petition in the District of New Jersey. At the time of filing,
Argueta was detained at the Hudson County Correctional
Facility in Kearny, New Jersey. Argueta’s petition centered on
allegations that his continued detention without a bond hearing
violated the Fifth Amendment’s Due Process Clause. The sole
relief that Argueta sought was his immediate release from
detention.

        On October 1, 2019, the District Court dismissed
Argueta’s petition without prejudice. Concluding that the
statutory scheme under which Argueta was being held had
switched from § 1226 to § 1231 on August 23, 2019 (i.e., when
the BIA affirmed the IJ’s post-Dimaya denial of Argueta’s
petition, thus making his removal order administratively final),
the District Court found that Argueta was subject to § 1231’s
mandatory 90-day detention period and thus ineligible for the
relief he sought. In doing so, it signaled that Argueta could file
a motion to reopen should there be a change in the statutory
scheme governing his detention. Yet it also hinted that
Argueta’s claims would continue to fall short for at least the
“presumptively reasonable” six-month detention period
following the lapse of § 1231’s 90-day window. J.A. 10 n.3
(citing Zadvydas v. Davis, 533 U.S. 678 (2001) and Guerrero-
Sanchez v. Warden York Cnty. Prison, 905 F.3d 208 (3d Cir.
2018)). On the same day as the District Court’s decision, the
Government transferred Argueta to a facility outside of New
Jersey.




                                6
                              C.

       In April 2020, Argueta – then detained at an ICE facility
in Louisiana – filed a motion to reopen the habeas proceedings
in the District of New Jersey.1 Pointing to the District Court’s
decision as “expressly permitt[ing] [him] to seek reopening if
his detention continued” beyond both § 1231’s 90-day period
and the “presumptively reasonable” six-month period, Argueta
claimed that reopening was “required” at this point to address
the alleged constitutional impermissibility of his continued
detention. Pet’r’s Mot. to Reopen Pet. for a Writ of Habeas
Corpus, ECF No. 17 (“Mot. to Reopen”) 2-3 (internal
quotations omitted). He further argued that the COVID-19
outbreak, coupled with his medical conditions, amplified the
urgency and necessity of his immediate release. While the
motion was pending, the Second Circuit granted a stay of
removal; Argueta informed the District Court accordingly.

       The Government opposed Argueta’s motion.
According to the Government, the motion raised two new
habeas claims that were not otherwise included in his original
petition: “1) that his conditions of confinement during the
COVID-19 pandemic violate his constitutional rights and


1
  Argueta’s motion to reopen, as well as related docket entries
(including the Government’s opposition brief), do not appear
in the record on appeal. However, we may take judicial notice
of the District Court’s docket. See Orabi v. Att’y Gen., 738
F.3d 535, 537 n.1 (3d Cir. 2014) (“We may take judicial notice
of the contents of another [c]ourt’s docket.”).




                               7
warrant[] immediate release; and 2) that his detention under
§ 1231(a)(6) has exceeded six months under Zadvydas and
Guerrero-Sanchez and warrants immediate release.” Opp. to
Pet’r’s Mot. to Reopen 1, 11. The Government urged the
District Court to find that the immediate custodian rule
pursuant to Rumsfeld v. Padilla, 542 U.S. 426 (2014),
foreclosed the District Court’s ability to exercise jurisdiction
over these new claims, as the Government no longer was
detaining Argueta in New Jersey. Relatedly, it reasoned that
any change in the statutory scheme governing Argueta’s
detention occurred not only after the District Court closed the
matter but also after he was removed from New Jersey, and any
suggestion that the District Court “retained jurisdiction as if
this matter had never been adjudicated to its conclusion” was
baseless. Id. at 11. Furthermore, if the District Court were to
find it had jurisdiction, the Government stated that it should
transfer the case to the Western District of Louisiana, which
the Government deemed to be the “appropriate venue” given
Argueta’s then-detention at the Catahoula Correctional Center
in Harrisonburg, Louisiana. Id. at 16.

       On July 13, 2020, the District Court denied Argueta’s
motion to reopen. Agreeing with the Government that his
“case was closed when the matter became ripe for re-
consideration,” the District Court viewed Argueta’s discussion
pursuant to Zadvydas as a new claim over which it lacked
jurisdiction. J.A. 3. Additionally, it construed Argueta’s
COVID-19 argument as a “new filing,” which “should be
adjudicated in the jurisdiction where he is currently housed” –




                               8
i.e., the Western District of Louisiana. Id. (citing Padilla, 542
U.S. at 442-43 (“[F]or core habeas petitions challenging
present physical confinement, jurisdiction lies in only one
district: the district of confinement.”)). Argueta timely
appeals.

                               D.

        As a final matter before considering the merits of
Argueta’s appeal, we look to the nature and circumstances of
his ICE detention. At the time of briefing, Argueta claimed
that the Government had transferred him at least 14 times to 5
different facilities in 4 different states. At oral argument,
Argueta’s counsel indicated that, since the last filing in this
case, ICE had once again transferred Argueta – this time from
Catahoula Correctional Center in Harrisonburg, Louisiana to a
facility in Pine Prairie, Louisiana. Over the course of his ICE
detention, amounting to approximately 82 months, this totals
to the Government having transferred Argueta at least 15 times
to 6 different facilities in 4 different states. As far as we are
aware, Argueta remains detained in Louisiana within the
territorial jurisdiction of the Western District of Louisiana.
And, since being transferred outside of New Jersey, Argueta
has not filed for habeas relief in any other jurisdiction.




                               9
                               II.

       The District Court had jurisdiction over Argueta’s
habeas petition pursuant to 28 U.S.C. § 2241. Whether it
retains jurisdiction to entertain Argueta’s motion to reopen is
at issue on appeal. Our jurisdiction to consider Argueta’s
appeal of the District Court’s denial of his motion to reopen
arises under 28 U.S.C. § 1291.

       Focusing on the substance of the filing over its form or
label, we construe Argueta’s “motion to reopen” as we would
a Rule 60(b)(6) motion.2 Cf. Ahmed v. Dragovich, 297 F.3d
201, 208 (3d Cir. 2002) (“[W]e are free to recharacterize the
motion to amend to match the substance of the relief
requested.”); Ortho Pharm. Corp. v. Amgen, Inc., 887 F.2d
460, 463 (3d Cir. 1989) (in deciding how to treat a motion, our
inquiry stems “from its substance and not from its form”);
Turner v. Evers, 726 F.2d 112, 114 (3d Cir. 1984) (analyzing a
motion based on its “function . . . not its caption”); 12 James
Wm. Moore et al., Moore’s Federal Practice § 60.64 (3d ed.).

      We typically review a district court’s dismissal of a
motion to reopen under Rule 60(b)(6) for abuse of discretion.
See Pridgen v. Shannon, 380 F.3d 721, 725 (3d Cir. 2004).
However, we review questions of law de novo. Id.; cf. Wiest v.

2
  While both parties recommend that we consider Argueta’s
motion to reopen his § 2241 petition as we would a Rule 60(b)
motion, neither points us to a specific subsection of Rule 60(b).
However, the only plausible basis for Argueta’s motion is
subsection (b)(6), so we will view it as such.




                               10
Lynch, 710 F.3d 121, 128 (3d Cir. 2013) (“[W]hen a district
court predicates its denial of reconsideration on an issue of law,
our review is plenary[.]”). Our de novo review extends to
“question[s] regarding the legal status of the 60(b) motion.”
Pridgen, 380 F.3d at 725; see also Williams v. Chatman, 510
F.3d 1290, 1293 (11th Cir. 2007) (in considering a Rule 60(b)
motion, “[w]e review de novo questions concerning
jurisdiction”).

                               III.

        We must determine whether it was proper for the
District Court to deny Argueta’s 60(b)(6) motion. From a high
altitude, our review centers on the effect that the Government’s
transfer of Argueta out of New Jersey had on the District
Court’s jurisdiction over his case. But, panning in, our inquiry
settles on two related, yet independent, threshold issues that
concern the legal status of Argueta’s motion: First, did the
District Court err in finding that his motion raised new claims
such that it amounted to a new habeas petition? Second, to the
extent that Argueta’s motion is not a new habeas petition in
disguise, did the Government’s transfer of Argueta out of New
Jersey following the District Court’s denial of his habeas
petition without prejudice divest it of jurisdiction? Answering
the former in the affirmative and the latter in the negative, we
hold that the District Court was mistaken in its conclusion that
it lacked jurisdiction. Argueta did not raise new claims in his
motion to reopen, and it therefore should not be construed as
anything but a true Rule 60(b)(6) motion. Additionally,
Argueta’s transfer out of New Jersey did not strip the District




                               11
Court of jurisdiction. Based on the following analysis, we will
reverse the District Court’s ruling and remand for further
proceedings.

                               A.

        We first look to whether the District Court erred in
finding that Argueta’s motion, to the extent that it includes new
claims, amounted to a new habeas petition. The District Court
suggested that Argueta raised two new claims in his motion:
First, his “right to a bond hearing under Zadvydas,” and,
second, his “COVID-19-related concerns.” J.A. 3. As to the
Zadvydas argument, it adopted the Government’s position that
since the underlying change in Argueta’s statutory detention
occurred after it denied his petition without prejudice, it should
be viewed as a new claim. J.A. 3-4 (noting that “the case was
closed when the matter became ripe for re-consideration”)
(citing Opp. to Pet’r’s Mot. to Reopen 15-16). As to Argueta’s
COVID-19 argument, the District Court simply construed it as
a “new filing,” without providing further reasoning.3 J.A. 3.
Because these reasons alone do not warrant the conversion of
an ICE detainee’s Rule 60(b)(6) motion into a new habeas
petition, we hold that the District Court’s reading of Argueta’s
motion as a new habeas petition was in error.

                                1.


3
   While not a part of the District Court’s reasoning, we note
that Argueta filed his § 2241 petition almost an entire year prior
to the onset of the COVID-19 pandemic.




                               12
        As an initial matter, we note that the Court has yet to
consider the circumstances in which an ICE detainee’s Rule
60(b)(6) motion, filed following a district court’s denial of a
§ 2241 petition seeking relief from continued detention, may
amount to a new habeas filing. It is widely recognized that
petitioners seeking habeas relief under either 28 U.S.C. § 2254
or § 2255 may seek relief from final judgment pursuant to Rule
60(b), without the Rule 60(b) motion necessarily being
construed as a new, or successive, habeas petition. See
Gonzalez v. Crosby, 545 U.S. 524, 534 (2005) (noting, in its
analysis of Rule 60(b) in the context of a habeas case arising
under § 2254, that “Rule 60(b) has an unquestionably valid role
to play in habeas cases”); see also Wilson v. Sec’y Pa. Dep’t of
Corr., 782 F.3d 110, 115 (3d Cir. 2015) (addressing Rule 60(b)
in the context of a habeas case arising under § 2254); United
States v. Arrington, 763 F.3d 17, 22 (D.C. Cir. 2014)
(indicating that at least six Courts of Appeals, including the
D.C. Circuit, have recognized Gonzalez in the context of cases
arising under § 2255). Less well-established is the relationship
between a Rule 60(b) motion and § 2241, particularly in the
context of an ICE detainee seeking habeas relief from
continued detention pursuant to § 2241. Yet, for the purposes
of this appeal, our task is to define exactly that. Given the
novelty of this narrow issue, and the lack of precedent
definitively on point, we begin our inquiry by looking to how
we have considered Rule 60(b) motions in the broader habeas
context.




                              13
       The Supreme Court in Gonzalez held that a Rule 60(b)
motion in the § 2254 context should be construed as a new
habeas petition when it “seeks vindication” of a “claim,” i.e.,
when the Rule 60(b) motion advances “an asserted federal
basis for relief from a state court’s judgment of conviction.”
545 U.S. at 530-31. This may occur, for example, when the
Rule 60(b) motion “seeks to add a new ground for relief” or
“attacks the federal court’s previous resolution of a claim on
the merits.”4 Id. at 532 (emphasis omitted). The underlying

4
  As to the latter, the Gonzalez Court noted that “[t]he term ‘on
the merits’ has multiple usages.” Gonzalez, 545 U.S. at 532
n.4. But here, it refers to “a determination that there exist or
do not exist grounds entitling a petitioner to habeas corpus
relief under 28 U.S.C. §§ 2254(a) and (d).” Id. So, “[w]hen a
movant asserts one of those grounds (or asserts that a previous
ruling regarding one of those grounds was in error) he is
making a habeas corpus claim. He is not doing so when he
merely asserts that a previous ruling which precluded a merits
determination was in error – for example, a denial for such
reasons as failure to exhaust, procedural default, or statute-of-
limitations bar.” Id.

We have previously applied this principle in the § 2253(c)
context. In Bracey, the Court held that § 2253(c)’s certificate
of appealability requirement extended to a § 2254 petitioner’s
appeal of a denial of a Rule 60(b) motion, in which the
petitioner had requested the district court to reconsider its
dismissal of his habeas petition on procedural grounds. Bracey
v. Superintendent Rockview SCI, 986 F.3d 274, 281-83 (3d Cir.
2021). In reaching this conclusion, we recognized that
“Gonzalez used ‘the merits’ to distinguish a ‘true Rule 60(b)




                               14
rationale being that allowing such a “claim” to proceed by way
of Rule 60(b) would create inconsistencies with the
gatekeeping mechanism of the Antiterrorism and Effective
Death Penalty Act of 1996 (“AEDPA”), which, as relevant
here, imposes limitations on a § 2254 petitioner’s ability to
bring “second or successive” habeas petitions. Id. at 529-31;
see 28 U.S.C. § 2244(b). What this means is that Gonzalez
restricts a petitioner from filing a “second or successive”
habeas petition disguised as Rule 60(b) motion in order to
bypass AEDPA’s gatekeeping mechanism. See Bracey v.
Superintendent Rockview SCI, 986 F.3d 274, 282 (3d Cir.
2021). On the flip side, “[w]hen no ‘claim’ is presented, there
is no basis for contending that the Rule 60(b) motion should be
treated like a habeas corpus application,” because there is little
risk that a petitioner is harnessing Rule 60(b) to circumvent
AEDPA’s gatekeeping mechanism. Gonzalez, 545 U.S. at 531,
533.

       In contrast, a habeas petition pursuant to § 2241 – like
Argueta’s – is not subject to AEDPA’s gatekeeping
mechanism. Zayas v. I.N.S., 311 F.3d 247, 255 (3d Cir. 2002)
(“The statutory text [of 28 U.S.C. § 2244(b)] does not in terms
govern petitions under § 2241.”); see also Holland v. Warden
Canaan USP, 998 F.3d 70, 74-75 (3d Cir. 2021) (“[Section]
2241 has no gatekeeping provision[.]”); Queen v. Miner, 530

motion’ attacking a procedural defect from a disguised
successive habeas petition attacking the substantive resolution
of a habeas claim[.]” Id. at 282 (citing Gonzalez, 545 U.S. at
531-32). The same reasoning applies here.




                               15
F.3d 253, 254-55 (3d Cir. 2008) (per curiam) (same).
However, petitions under § 2241 are still subject to the
predecessor of AEDPA’s gatekeeping mechanism: the abuse
of the writ doctrine. Zayas, 311 F.3d at 257. The abuse of the
writ doctrine, which “refers to a complex and evolving body of
equitable principles informed and controlled by historical
usage, statutory developments, and judicial decisions,”
McCleskey v. Zant, 499 U.S. 467, 489 (1991), generally
prohibits a petitioner under § 2241 from “rais[ing] new claims
that could have been resolved in a previous action,” Queen, 530
F.3d at 255; see also McCleskey, 499 U.S. at 496-98 (adopting
a “cause and prejudice standard” under which to analyze
whether a petition is barred under the abuse the writ doctrine).
When considering the abuse of the writ doctrine in the context
of a § 2241 proceeding, we do not consider it in a vacuum
entirely distinct from the principles underlying AEDPA.
Zayas, 311 F.3d at 257 (“[E]ven with respect to abuse of the
writ scenarios not governed in terms by AEDPA, its provisions
‘certainly inform [judicial] consideration.’”) (quoting
Calderon v. Thompson, 523 U.S. 538, 558 (1998)). Rather, our
application of the doctrine “should be expected to yield a
resolution in harmony with AEDPA.” Id.

       With this expectation of harmony in mind, it follows
that the underlying principle in Gonzalez – that a § 2254
petitioner cannot use Rule 60(b) to sidestep an application of
AEDPA’s gatekeeping mechanism – likewise resonates in the
§ 2241 context, at least to the extent that a § 2241 petitioner
cannot use Rule 60(b)(6) to sidestep an application of the abuse




                              16
of the writ doctrine. For our limited purpose here, it need not
matter that AEDPA imposes “sharply narrow[er]” limitations
on “second or successive” petitions. 2 Randy Hertz & James
S. Liebman, Federal Habeas Corpus Practice and Procedure §
28.3 (7th ed.). Instead, what is relevant is that both AEDPA’s
gatekeeping mechanism and the abuse of the writ doctrine
place limitations, whatever they may be, on a petitioner’s filing
of a successive habeas petition. And a Rule 60(b)(6) motion,
if it in substance constitutes a successive habeas petition, could
conflict with these limitations.

        Therefore, turning back to Gonzalez for guidance, we
look to its holding to clarify when a Rule 60(b)(6) motion
amounts to a new, or successive, habeas petition in the context
of an ICE detainee seeking relief from continued detention
pursuant to § 2241. We hold that an ICE detainee’s Rule
60(b)(6) motion amounts to a new habeas petition if it “seeks
vindication” of a “claim,” i.e., when the Rule 60(b)(6) motion
advances “an asserted federal basis for relief” from the
continued detention. Gonzalez, 545 U.S. at 530-31. Likewise,
we adopt Gonzalez’s reasoning that such a “claim” may occur
when the Rule 60(b)(6) motion “seeks to add a new ground for
relief” or “attacks the federal court’s previous resolution of a
claim on the merits.” Id. (emphasis omitted). And if an ICE
detainee’s Rule 60(b)(6) motion does not advance a “claim,”
then “there is no basis for contending that [it] should be treated
like a habeas corpus application.” Id.




                               17
                               2.

        The District Court, without citing to any authority,
found that Argueta’s motion raised two new claims: 1) his
“right to a bond hearing under Zadvydas,” and, 2) his “COVID-
19-related concerns.” J.A. 3. Thus, for the purposes of its
jurisdictional inquiry, it treated Argueta’s motion as it would a
new habeas petition. This was in error.

       Applying our adoption of Gonzalez to the § 2241
context, Argueta’s Rule 60(b) motion cannot be construed as a
new habeas petition because it does not “seek[] vindication” of
a “claim.” Cf. Gonzalez, 545 U.S. at 530-31. First, as to
whether Argueta’s motion includes new grounds for relief, the
answer is no. Argueta’s COVID-19 discussion is not a new
ground for relief, it is merely a recital of reasons for why the
District Court should find that there are “extraordinary
circumstances” that favor it reopening his § 2241 petition.
Mot. to Reopen 8-13 (“[E]xtraordinary circumstances exist
requiring release because Mr. Argueta’s asthma, emphysema,
PTSD and mental health concerns put him at heightened
vulnerability of severe illness or death if infected by COVID-
19 while in immigration detention.”); Reply Br. 5 (“Petitioner
offered the information about his medical conditions to support
the argument that his prolonged detention was unconstitutional
and immediate release continued to be the proper remedy.”).
This is the exact type of “extraordinary circumstance” that
petitioners are free to raise on a Rule 60(b)(6) motion. See
Bracey, 986 F.3d at 284 (“A court may grant equitable relief
under Rule 60(b)(6) ‘in extraordinary circumstances where,




                               18
without such relief, an extreme and unexpected hardship would
occur.’”) (quoting Cox v. Horn, 757 F.3d 113, 120 (3d Cir.
2014)).

       Nevertheless, the Government urges us to consider
Argueta’s COVID-19 discussion as a new claim because it was
not raised in his § 2241 petition. Appellant’s Br. 12 (“[T]he
claims Appellant seeks to raise here were not raised in his
habeas petition because they were not ripe at that time. And
Appellant’s COVID-related claims arose in March 2020 when
the COVID-19 pandemic began in the United States.”). But
the very nature of a Rule 60(b)(6) motion requires a
consideration of “other reason[s] that justif[y] relief,” which
may include those that were not “raised” in the underlying
petition because they do not come to light until after the final
judgment. Fed. R. Civ. P. 60(b)(6). Viewing a novel
discussion or argument made in a Rule 60(b)(6) motion as a
new claim would essentially read Rule 60(b)(6) out of
existence. Therefore, this reasoning alone does not merit a
conclusion that Argueta’s COVID-19 discussion constitutes a
new claim.

        Likewise, Argueta’s Zadvydas argument is not a new
ground for relief. The District Court is correct that the
underlying change in Argueta’s statutory detention occurred
after it denied his petition without prejudice such that this
argument was not “ripe” at the time it reviewed the § 2241
petition. However, Argueta offers this discussion simply as
another “reason” in support of his effort to obtain relief from
final judgment under Rule 60(b)(6). Mot. to Reopen 3, 5-7.




                              19
Again, this argument alone does not support a conclusion that
a Rule 60(b)(6) motion amounts to a new claim.

        Finally, Argueta’s motion does not “attack[] the federal
court’s previous resolution of a claim on the merits.” Cf.
Gonzalez, 545 U.S. at 530-32 (emphasis omitted). The District
Court denied Argueta’s petition, in sum, on a threshold
determination that he was ineligible for immediate release due
to the change in the statutory scheme governing his detention.
See, e.g., J.A. 2 (“[T]he Court determined that Petitioner’s
period of detention was not unconstitutional under
Zadvydas[.]”). It did not address the merits of why the
circumstances of his continued detention violated his right to
due process under the Fifth Amendment and warranted
immediate release. Argueta’s motion does not challenge the
correctness of the District Court’s determination. Rather, as
relevant to this point, Argueta merely asserts that the
subsequent change in the statutory scheme governing his
detention justifies the District Court reopening his § 2241
petition and reaching more than a threshold determination as
to reopening his habeas proceeding. Mot. to Reopen 3 (“Mr.
Argueta moves to reopen the § 2241 habeas corpus petition as
there is no constitutionally permissible basis for his continued
detention.”); cf. Gonzalez, 545 U.S. at 532 n.4 (A Rule 60(b)
movant “is not [making a habeas claim] when he merely asserts
that a previous ruling which precluded a merits determination
was in error – for example, a denial for such reasons as failure
to exhaust, procedural default, or statute-of-limitations bar.”).




                               20
        Given that Argueta’s motion does not advance a
“claim,” “there is no basis for contending that [it] should be
treated like a habeas corpus application.” Id. at 531, 533. We
do not clip the wings of Argueta’s motion: we view it as proper
Rule 60(b) motion, that does not raise new habeas claims. The
District Court erred in finding otherwise. To be sure, this is
not to say that Argueta’s COVID-19 or Zadvydas arguments
amount to the “extraordinary circumstances” that warrant a
court to grant a Rule 60(b)(6) motion on the merits – we make
no determination of that here. Instead, we narrowly hold that
the arguments Argueta raises in his motion fit within the
parameters of what constitutes a proper Rule 60(b)(6) motion,
and it should be treated as such.

                                 B.

        We are next tasked with determining whether the
District Court erred in finding that it lacked jurisdiction over
Argueta’s motion. Viewing his motion as a new habeas
petition, the District Court concluded that it lacked jurisdiction
to entertain the filing due to Argueta’s transfer out of its
territorial jurisdiction. It did not consider its jurisdiction to the
extent that his motion did not amount to a new habeas petition.
But, as addressed in the previous section, Argueta’s motion
constitutes a proper Rule 60(b)(6) motion, and does not amount
to a new habeas petition. Therefore, the District Court should
have considered the effect of an ICE detainee’s transfer on a
district court’s jurisdiction at the Rule 60(b) stage – not the
§ 2241 filing stage. This error is fatal to the District Court’s
analysis. Based on the following, we hold that the District




                                 21
Court retained jurisdiction over Argueta’s case despite his
transfer outside of its territorial jurisdiction.

                               1.

        We recognize “[w]henever a § 2241 habeas petitioner
seeks to challenge his present physical custody within the
United States, he should name his warden as respondent and
file the petition in the district of confinement.” Rumsfeld v.
Padilla, 542 U.S. 426, 441 (2004); Bruce v. Warden Lewisburg
USP, 868 F.3d 170, 178 (3d Cir. 2017); see also 28 U.S.C. §§
2242 and 2243. This is aptly called the “immediate custodian
rule.” Padilla, 542 U.S. at 435. The logic of this rule rests in
an understanding that “the warden . . . has day-to-day control
over the prisoner and who can produce the actual body.” Yi v.
Maugans, 24 F.3d 500, 507 (3d Cir. 1994); see Wales v.
Whitney, 114 U.S. 564, 574 (1885) (recognizing that governing
body of habeas law “contemplate[s] a proceeding against some
person who has the immediate custody of the party detained,
with the power to produce the body of such party before the
court or judge”) (emphasis added). “This rule . . . serves the
important purpose of preventing forum shopping by habeas
petitioners.” Padilla, 542 U.S. at 447. As the Padilla Court
acknowledged:

              Without [this rule], a prisoner
              could    name      a     high-level
              supervisory official as respondent
              and then sue that person wherever
              he is amenable to long-arm




                              22
              jurisdiction. The result would be
              rampant forum shopping, district
              courts        with      overlapping
              jurisdiction,    and     the   very
              inconvenience, expense, and
              embarrassment Congress sought to
              avoid when it added the
              jurisdictional limitation 137 years
              ago.

Id.

        For cases arising under § 2241, a district court evaluates
its jurisdiction at least in part based on a proper application of
the immediate custodian rule. United States v. Poole, 531 F.3d
263, 273-74 (4th Cir. 2008). “[S]election of the proper
respondent is critical to the question of jurisdiction because,
‘[i]n habeas challenges to present physical confinement, . . . the
district of confinement is synonymous with the district court
that has territorial jurisdiction over the proper respondent.’”
Id. at 273 (citing Padilla, 542 U.S. at 444). So if a § 2241
petitioner does not adhere to the immediate custodian rule, then
the district court lacks jurisdiction to entertain the petition.

       But what happens to a district court’s jurisdiction when
the § 2241 petitioner, who has adhered to the immediate
custodian rule, is transferred out of the court’s territorial
jurisdiction after the proper filing of the petition? The
Supreme Court addressed this question in Padilla: “[w]hen the
Government moves a habeas petitioner after she properly files




                               23
a petition naming her immediate custodian, the District Court
retains jurisdiction and may direct the writ to any respondent
within its jurisdiction who has legal authority to effectuate the
prisoner’s release.” 542 U.S. at 441 (reaffirming its holding in
Ex parte Endo, 323 U.S. 283, 306-07 (1944)). The Supreme
Court in Endo articulated that

              [the] objective [of habeas relief]
              may be in no way impaired or
              defeated by the removal of the
              prisoner from the territorial
              jurisdiction of the District Court.
              That end may be served and the
              decree of the court made effective
              if a respondent who has custody of
              the prisoner is within reach of the
              court’s process even though the
              prisoner has been removed from
              the district since the suit was
              begun.

Endo, 323 U.S. at 307.5


5
   The applicability of Endo in the Rule 60(b) context also
conforms with how a court evaluates petitioner transfers in the
Rule 23(a) context. See Barden v. Keohane, 921 F.2d 476, 477
n.1 (3d Cir. 1990) (recognizing that the court retains
jurisdiction over a habeas petition despite the petitioner’s
transfer when there was no application for transfer pursuant to
Rule 23(a)); Meck v. Commanding Officer, Valley Forge Gen.




                               24
        Our precedent likewise reflects an adherence to the
general rule articulated in Endo, that the government’s post-
filing transfer of a § 2241 petitioner out of the court’s territorial
jurisdiction does not strip the court of jurisdiction over the
petition. In Ex parte Catanzaro, 138 F.2d 100 (3d Cir. 1943)
cert. denied 321 U.S. 793 (1944) – which was decided prior to
Endo – the Court noted its skepticism at the belief that “passing
about of the body of a prisoner from one custodian to another
after a writ of habeas corpus has been applied for can defeat
the jurisdiction of the Court to grant or refuse the writ on the
merits of the application.” 138 F.2d at 101. The Court made
clear that “where one has become subject to the jurisdiction of
a court, the jurisdiction continues in all proceedings arising
out of the litigation such as appeals and writs of error.” Id.
(emphasis added). In the decades since Catanzaro and Endo,
we have continuously applied this rule when reviewing similar
jurisdictional inquiries. See, e.g., McGee v. Martinez, 490 F.
App’x 505, 506 (3d Cir. 2012) (noting that the post-filing
transfer of a § 2241 petitioner from a facility in Pennsylvania


Hosp., 452 F.2d 758, 761 n.11 (3d Cir. 1971) (recognizing that
“it is not clear that a suitable respondent with custody remained
in this jurisdiction” but noting that “Rule 23 of the Federal
Rules of Appellate Procedure makes it clear that the transfer of
petitioner to another’s custody may not be a means of
depriving the court of jurisdiction once it has attached”); see
also Griffin v. Ebbert, 751 F.3d 288, 290 (5th Cir. 2014)
(“Jurisdiction attached on that initial filing for habeas corpus
relief, and it was not destroyed by the transfer of petitioner and
accompanying custodial change.”) (internal citation omitted).




                                 25
to one in Miami did not divest the district court of jurisdiction
over the habeas petition, nor did it divest the Court of
jurisdiction over the appeal); Brown v. Yates, 154 F. App’x
319, 320 (3d Cir. 2005) (holding that our Court retained
jurisdiction over petitioner’s appeal of the district court’s
dismissal of his habeas petition despite his post-filing transfer
from a facility in Pennsylvania to one in Kentucky); cf.
Caballero v. United States, 145 F. Supp. 2d 550, 558 (D.N.J.
2001) (finding that the post-filing transfer of a petitioner out of
state while his habeas petition was pending had “no effect” on
the court’s jurisdiction).

                                2.

       When Argueta filed the § 2241 petition in March 2019,
he was detained in New Jersey, at the Hudson County
Correctional Facility in Kearny. He named Ronald P.
Edwards, in his official capacity as Director of the Hudson
County Correctional Facility, as a respondent, and he filed the
petition in his district of confinement, the District of New
Jersey. There is no dispute, be it about an application of the
immediate custodian rule or otherwise, that the District Court
acquired jurisdiction over Argueta’s § 2241 petition.

      The Government transferred Argueta out of New Jersey
on October 1, 2019 – the same day that the District Court
denied his petition without prejudice. Applying the Supreme
Court’s holding in Endo that “when the Government moves a
habeas petitioner after she properly files a petition naming her
immediate custodian, the District Court retains jurisdiction,”




                                26
our analysis is straightforward: the District Court retained
jurisdiction following Argueta’s transfer out of New Jersey
because it already had acquired jurisdiction over Argueta’s
properly filed habeas petition that named his then-immediate
custodian, the director of the Hudson County Correctional
Facility. Padilla, 542 U.S. at 441 (reaffirming Endo’s
“important but limited” holding concerning the post-filing
transfer of a § 2241 petitioner); Endo, 323 U.S. at 307. This
conclusion conforms with our long-held belief that “passing
about of the body of a prisoner from one custodian to another
after a writ of habeas corpus has been applied” does not defeat
the jurisdiction of the Court to consider the merits of the habeas
petition. Catanzaro, 138 F.2d at 101.

      While our analysis need not go further, we address the
Government’s arguments in turn.

       The Government’s position rests heavily on the same
faulty reasoning of the District Court, namely that Argueta’s
motion constitutes a new habeas petition. Accordingly, the
Government suggests that Endo is distinguishable because,
unlike the petitioner in Endo who “was transferred while her
direct appeal was pending in the court of appeals,” Argueta
“had no open habeas petition pending in New Jersey at the time
his new claims arose.” Appellant’s Br. 13. It may be true that
if Argueta’s motion amounted to a new habeas petition, then
the Court would lack jurisdiction pursuant to an application of
the immediate custodian rule at the time that these new claims
arose (i.e., in April 2020). See, e.g., Padilla, 542 U.S. at 441
(noting the inapplicability of Endo where the petitioner was




                               27
transferred out of the territorial jurisdiction of the court prior
to the filing of the habeas petition). But that is not the question
at issue here.6

        Similarly, the Government contends that “[i]f the Court
adopts [Argueta’s] position that a closed habeas petition should
be reopened to raise new claims that arose in another
jurisdiction under another custodian, there would be an
opportunity for forum shopping.” Appellant’s Br. 14. The
Government suggests that this gamesmanship not only
undermines the immediate custodian rule, but it also would
allow a petitioner the “choice to pursue a habeas claim in their
current jurisdiction or pursue those claims in another
jurisdiction.” Id. at 15. Again, this forum-shopping argument
is relevant to the scope and purpose of the immediate custodian
rule, and may have a role to play in Argueta’s case if his motion
in fact amounted to a new habeas petition. See, e.g., Padilla,
542 U.S. at 447 (noting that the immediate custodian rule
prevents “a prisoner . . . nam[ing] a high-level supervisory
official as respondent and then su[ing] that person wherever he
is amenable to long-arm jurisdiction. The result . . . be[ing]
rampant forum shopping, district courts with overlapping

6
   Applying Padilla, the District Court construed Argueta’s
motion as a “new filing” that failed to satisfy the immediate
custodian rule because he was not detained in New Jersey at
the time of its filing. J.A. 3 (“[F]or core habeas petitions
challenging present physical confinement, jurisdiction lies in
only one district: the district of confinement.”) (quoting
Padilla, 542 U.S. at 442-43).




                                28
jurisdiction, and the very inconvenience, expense, and
embarrassment Congress sought to avoid when it added the
jurisdictional limitation 137 years ago.”). But the Government
misses the point – Argueta’s motion does not amount to a new
habeas petition, and the forum-shopping concerns articulated
do not have the vigor in the context of a Rule 60(b) motion.

        In actuality, the Rule 60(b) context raises new forum-
shopping concerns, not on the part of the petitioner but instead
the Government. Should Endo not apply in the Rule 60(b)
context, then the Government – as Argueta correctly notes –
“would effectively be permitted to forum shop if the sudden
transfer of a detainee resulted in the loss of jurisdiction over a
prolonged detention habeas.” Appellant’s Br. 30. In other
words, the Government could willingly transfer an ICE
detainee seeking habeas relief from continued detention to a
jurisdiction that is more amenable to the Government’s
position, or the Government could transfer an ICE detainee for
the purpose of intentionally introducing complicated
jurisdictional defects to delay the merits review of already
lengthy § 2241 claims. Taken to an extreme, the Government
could transfer a petitioner with such consistency as to evade a
district court ever even obtaining jurisdiction over a
petitioner’s § 2241 claims.

      These forum-shopping concerns intensify when the
§ 2241 petitioner is an ICE detainee. According to Argueta,
the Government has “broad authority to move ICE detainees,”
which occurs “often . . . without notice.” Appellant’s Br. 30
n.3. The frequency and circumstances surrounding such




                               29
transfers can have negative repercussions on ICE detainees,
particularly those seeking federal habeas relief. See, e.g., id.
(indicating that the Government “often repeatedly” moves ICE
detainees to “remote locations far from counsel or their
community” without informing counsel of the transfer or
updating the “ICE detainee locator”).           As noted, the
Government has transferred Argueta at least 15 times to 6
different facilities in 4 different states. When continuous
transfer permeates the reality of ICE detention, it suggests that
the Government has the machinery already in place to permit
extensive forum shopping. Allowing a district court to retain
jurisdiction for all post-filing proceedings, including a Rule
60(b) motion, despite a detainee’s transfer out of the territorial
jurisdiction of the district court in which the § 2241 petition
was filed, would minimize incentives for Government abuse of
the already turbulent ICE transfer process. See Catanzaro, 138
F.2d at 101 (“[W]here one has become subject to the
jurisdiction of a court, the jurisdiction continues in all
proceedings arising out of the litigation such as appeals and
writs of error.”) (emphasis added); see, e.g., Tulane University
Law School Immigration Rights Clinic, No End in Sight:
Prolonged and Punitive Immigration Detention in Louisiana
(2021) (discussing “shadow wins” – voluntary administrative
releases of ICE detainees petitioning for habeas relief made
prior to a habeas court’s merits determination – and suggesting
that these “wins” may allow the Government “to avoid
negative court decisions that make formal rulings regarding
prolonged, indefinite and punitive detention”)




                               30
                            *****

        In sum, it was in error for the District Court to hold that
it lacked jurisdiction over Argueta’s habeas petition despite his
transfer out of its territorial jurisdiction. An ICE detainee’s
Rule 60(b)(6) motion should be treated as a true Rule 60(b)
motion, and not a successive habeas petition, unless it “seeks
vindication” of a “claim.” As Argueta’s motion neither raised
new grounds for relief nor attacked the District Court’s prior
ruling on the merits, the District Court erred in construing
Argueta’s motion as a new habeas petition. Given that his
motion did not amount to a new habeas petition, the District
Court’s determination as to the effect of his transfer on its
jurisdiction was fatally flawed. Rather, after a district court
acquires jurisdiction over an ICE detainee’s § 2241 petition for
relief from continued detention, the Government’s transfer of
the detainee outside of the court’s territorial jurisdiction does
not strip that court of jurisdiction to entertain a true Rule 60(b)
motion filed subsequent to the transfer.

        Therefore, we reverse the District Court’s decision and
remand for further proceedings consistent with this opinion, to
include, should it be necessary, addressing whether it “may
direct the writ to any respondent within its jurisdiction who has
legal authority to effectuate the prisoner’s release,” Padilla,
542 U.S. at 441, or transfer Argueta’s § 2241 proceedings to
another court’s jurisdiction.




                                31
                              C.

       Argueta urges us to reach the merits of his motion to
reopen, suggesting that our evaluation of the motion’s
substance should hinge on whether his prolonged detention
qualifies as an “extraordinary circumstance.”7



7
  Argueta seemingly weaves into his analysis an argument that
we should also evaluate whether the prolonged detention claim
forming the basis of his underlying § 2241 petition warrants
relief. While his prolonged detention claim might merit relief
in some circumstances, we lack appellate jurisdiction to make
this determination. Argueta has not appealed the District
Court’s October 2019 denial of his § 2241 petition. Rather,
pursuant to the notice of appeal filed August 10, 2020, he
confines the scope of our review to the District Court’s denial
of his motion to reopen – which, again, we are construing as a
Rule 60(b)(6) motion. As relevant here, an appeal limited to
review of a district court’s denial of a Rule 60(b) motion does
not subsume review of the appellant’s underlying habeas
petition. See Browder v. Dir. Dep’t of Corrs., 434 U.S. 257,
263 n.7 (1978) (“[A]n appeal from denial of Rule 60(b) relief
does not bring up the underlying judgment for review.”);
Norris v. Brooks, 794 F.3d 401, 405-06 (3d Cir. 2015); see also
Wenger v. O’Brien, 221 F.3d 1340, 2000 WL 874844, at *1
(7th Cir. 2000) (unpublished table decision) (applying
Browder when the appellant’s underlying habeas petition
arises pursuant to § 2241). Therefore, we reserve any judgment
on the merits of Argueta’s § 2241 petition and leave it to the
District Court on remand to consider, if necessary, whether his
prolonged detention claim warrants relief.




                              32
        The District Court denied Argueta’s motion to reopen
on threshold issues without performing the requisite
substantive analysis pursuant to Rule 60(b)(6). Because we
lack a decision from the District Court on whether the merits
of Argueta’s motion warrant relief – and because “[t]he grant
or denial of a Rule 60(b)(6) motion is an equitable matter left,
in the first instance, to the discretion of a district court” – we
leave it to the District Court on remand to discuss in the first
instance whether Argueta satisfies the requisite standard under
Rule 60(b)(6). Cox v. Horn, 757 F.3d 113, 124 (3d Cir. 2014);
accord Goldenstein v. Repossessors Inc., 815 F.3d 142, 149
(3d Cir. 2016) (“As a general rule, ‘a federal appellate court
does not consider an issue not passed upon below.’”) (quoting
Singleton v. Wulff, 428 U.S. 106, 120 (1976)); PDK Laby’s,
Inc. v. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J.,
concurring in part and concurring in the judgment) (reiterating
“the cardinal principle of judicial restraint – if it is not
necessary to decide more, it is necessary not to decide more”).

                               IV.

        For these reasons, we will reverse the order of the
District Court denying Argueta’s motion to reopen and remand
for further proceedings consistent with this opinion.




                               33